Citation Nr: 0902477	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  97-26 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to a rating in excess of 70 percent for a 
major depressive disorder, to include the issues of a rating 
in excess of 10 percent earlier than December 26, 2001, and a 
rating in excess of 30 percent earlier than August 28, 2003.

REPRESENTATION

Veteran represented by:	Vietnam Veterans of 
America	

	
ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1985 to 
August 1985, from June 1986 to August 1986 and from October 
1986 to June 1992.

The veteran was initially granted service connection for 
depression as secondary to his service connected disabilities 
by an April 2002 rating decision, which assigned a 10 percent 
rating, effective June 15, 1995 (which was considered the 
date of claim).  The veteran filed a notice of disagreement 
in May 2002, with the level of disability assigned.  Before a 
statement of the case was issued, the RO issued a September 
2002 rating decision which increased the veteran's rating 
from 10 percent to 30 percent as of March 2002.  In August 
2003, a statement of the case was issued regarding the 
effective date for the grant of the 30 percent rating, (which 
was modified to December 26, 2001), and the veteran perfected 
his appeal in August 2003 disagreeing with both the effective 
date and the level of disability.  A rating decision in June 
2004 increased the rating for depression from 30 percent to 
50 percent effective February 2004.  A September 2004 rating 
decision increased the rating from 50 percent to 70 percent 
effective August 2003.  The issue of an earlier effective 
date for the grant of the 70 percent rating was adjudicated 
by the Board in April 2006, but the decision was vacated by 
the Court of Appeals for Veterans Claims (Court) and returned 
to the Board pursuant to a joint motion for remand.  The 
joint motion argued the issue under consideration was the 
appropriate schedular evaluation of the veteran's psychiatric 
disability since service connection was established, which 
would subsume the question of the effective date for a 
particular rating.  

In January 2008, a statement of the case was finally issued 
regarding an increased rating for depression, which the 
veteran timely perfected.  Although this was specifically 
assigned a docket number separate from the appeal that was 
returned by the Court, since it is the issue returned by the 
Court, it will be addressed herein under the docket number 
set out on the front page of this decision.  

The issue concerning pes planus was denied by the Board in 
April 2006, and this issue likewise was vacated by the Court 
pursuant to the terms of the aforementioned joint motion.  It 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to December 2001, the evidence failed to show that 
the veteran's depression caused a definite impairment in his 
ability to establish or maintain effective and wholesome 
relationships with people, or that it resulted in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce considerable impairment; as 
the evidence shows that the veteran was working at the post 
office, was married, and had friends.

2.  Prior to December 2001, the evidence failed to show such 
symptoms of depression as depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, or 
mild memory loss.

3.  The December 2001 VA examination was the first conclusive 
showing of moderate symptoms of depression.

4.  Prior to August 2003, the evidence failed to show either 
that the veteran's ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired as a result of his depression; or that his 
depression related symptoms caused considerable industrial 
impairment; as the veteran worked as an assistant minister, 
enrolled in school and completed at least several semesters, 
and was described as having mild symptoms of depression that 
might be in remission. 

5.  Prior to August 2003, the evidence failed to show that 
the veteran's depression caused flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.

6.  Prior to March 2007, the veteran's psychiatric disability 
was not productive of more than severe impairment, or 
occupational and social impairment, with deficiencies in most 
areas.  

7.  On March 26, 2007, it was first determined that the 
veteran was unemployable as a result of his depression.


CONCLUSION OF LAW

Criteria for a 100 percent rating for depression were met as 
of March 26, 2007, but the criteria for a rating for 
depression in excess of 10 percent earlier than December 26, 
2001, and in excess of 30 percent earlier than August 28, 
2003, were not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1, 4.2, 4.7, 4.130, DC 9434 (2007); 38 C.F.R. § 
4.1, 4.2, 4.7, 4.132, DC 9400 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The joint motion for remand asserted that the issue that had 
been adjudicated by the Board (an earlier effective date for 
the 70 percent assigned for depression) should have included 
a claim for an increased rating for a depressive disorder.  
This will be discussed below.

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted a distinction between an appeal involving the veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is propriety of the initial 
evaluations assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" is required.  See 
Fenderson, 12 Vet. App. at 126.  It is noted that the veteran 
has argued that earlier effective dates should be assigned 
for the various increased in his rating for depression, and 
it is noted that this is the role of staged ratings.  The 
veteran did not challenge the effective date for the grant of 
service connection.

The veteran's service connected major depressive disorder is 
currently rated at 70 percent.  He was initially assigned a 
10 percent rating that was made effective June 15, 1995.  
This rating was increased to 30 percent as of December 26, 
2001, and then to 70 percent August 28, 2003 (it is noted 
that the ratings changed several times during the course of 
the veteran's appeal; for example, the veteran was first 
assigned a 50 percent rating from February 2004, before the 
70 percent rating was assigned from August 2003).  

The veteran asserts that he is entitled to several higher 
ratings, indicating that his symptoms have existed since 1995 
and have worsened to the point that he had to medically 
retire due to depression and anxiety.  The veteran contends 
that a 70 percent rating is warranted from June 1995 to April 
2002 and then a 100 percent rating from April 2002 onwards.

The initial grant of service connection in April 2002, was 
made effective as of the date the veteran's claim was 
received in June 1995.  During the course of this appeal the 
regulations for rating disabilities of mental disorders were 
revised effective November 7, 1996.  61 Fed. Reg. 52,700 
(Oct. 8, 1996).  All applicable versions of the rating 
criteria will be considered, but the new criteria may only be 
applied as of their effective date (i.e., at no earlier 
date).  See VAOPGCPREC 3-2000.

At the time the veteran initially filed his claim, a 10 
percent disability rating was assigned when a veteran did not 
meet the criteria for a 30 percent rating, but had emotional 
tension or other evidence of anxiety productive of moderate 
social and industrial impairment.

A 30 percent disability rating was assigned when definite 
impairment a veteran's ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce considerable impairment.

A 50 percent disability rating was assigned when a veteran's 
ability to establish or maintain effective or favorable 
relationships with people was considerably impaired; or when 
by reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment.  Id.

A 70 percent evaluation was warranted where the ability to 
establish and maintain effective or favorable relationships 
with people was severely impaired; or where psychoneurotic 
symptoms were of such severity and persistence to cause 
severe impairment in the ability to obtain or retain 
employment.  Id.

A 100 percent evaluation was warranted where the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
where totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggravated energy resulting in profound retreat 
from mature behavior were demonstrated; or where a veteran 
was demonstrably unable to obtain or retain employment.  See 
38 C.F.R. § 4.132, DC 9410;  Johnson v. Brown, 7 Vet. App. 95 
(1994).

Under the revised criteria, a 10 percent rating is assigned 
when depression causes occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or when symptoms are controlled by 
continuous medication.

A 30 percent rating is assigned when depression causes 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when depression causes 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent evaluation is assigned when depression causes 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships.

A 100 percent rating is assigned when depression causes total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; danger of hurting self or others; intermittent 
inability to perform activities of living (including 
maintenance of minimal hygiene); disorientation to time or 
place; or, memory loss for names of close relatives, 
occupation, or own name.  Id.

Rating in excess of 10 percent earlier than December 26, 2001

Prior to December 2001, the evidence fails to show that a 
rating in excess of 10 percent is warranted under either the 
old or revised rating criteria.  The veteran was working at 
the post office; he was married; and he had friends (as 
evidenced by the fact that a friend wrote a letter on the 
veteran's behalf indicating that he was becoming more 
withdrawn).  The veteran had some problems at work, but this 
was, at least initially, attributable to physical problems, 
rather than to depression that was the result of his physical 
problems.  For example, the veteran's employer wrote a letter 
in October 2000 indicating that the veteran began having more 
difficulty at work, as he began to exhaust his sick leave and 
annual leave to attend doctor appointments for stomach 
problems, blood in his urine and semen, and body 
weakness/headaches.  There was no mention of any anxiety 
disorder or depression. 

Nevertheless, throughout the early part of his appeal, the 
veteran continued working and it was noted in March 1997 that 
he was motivated to continue working despite his health 
conditions.

In October 1995, the veteran complained about mood swings and 
irritability, but the VA doctor found no Axis I diagnosis.  A 
month later, testing showed moderately severe depression.  
However, this is the only time that the veteran's depression 
was described as other than mild prior to December 2001.  

Furthermore, in April 1996, a VA doctor once again found no 
evidence of depression or any other Axis I disability.  The 
veteran was well groomed, his affect was appropriate, and he 
was alert and oriented to person, place, and time.  In May 
1997 a VA doctor again found no evidence of a depressive 
disorder.  

On three other occasions in May 1997, the veteran was noted 
to have only a fairly mild general anxiety disorder.

The veteran testified at a hearing before the RO in July 
1997, stating that he was having problems concentrating and 
was irritable, but he denied any suicidal ideations.  In 
February 1998, he was assigned a GAF of 71 which is assigned 
when symptoms, if present, are transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); or when there is no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
school work).

Similarly, in March and June 1998, the veteran was noted to 
be coping well with frustrations; and he was receiving 
supportive therapy.  

In April 2001 the veteran was noted to be frustrated, but he 
recognized that he could control how much he allowed others 
to impact his mood.  The veteran was alert and oriented to 
person, place, and time; and he was coherent and logical. 

In October 2001 the veteran was frustrated with his 
relationships and he was irritable.  The doctor indicated 
that the veteran was more depressed than at the previous 
session.  However, prior to his VA examination in December 
2001, the same doctor indicated that the veteran seemed more 
optimistic and had a better sense of humor about his 
condition than at the previous session.  As such, the 
evidence fails to show that the veteran's ability to 
establish or maintain effective and wholesome relationships 
with people was definitely impaired or that his symptoms 
caused such reduction in initiative, flexibility, efficiency, 
and reliability levels as to produce definite industrial 
impairment.  Similarly, the evidence failed to show that the 
veteran's depression caused occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.

Thus, the veteran continued to work throughout this period 
from June 1995 until December 2001, missing time for physical 
problems; and the vast majority of medical records show 
either no Axis I diagnosis or a finding of mild psychiatric 
disability.  Furthermore, the GAF score that was assigned was 
indicative of no more than slight occupational impairment.  
As such, the criteria for a rating in excess of 10 percent 
for depression were not met prior to December 26, 2001.

Rating in excess of 30 percent earlier than August 28, 2003

At the VA examination in December 2001 it was noted that the 
veteran was not on any psychotropic medications at that time.  
The veteran reported feeling depressed about the condition 
his body was in; and the examiner indicated that the 
veteran's mood was depressed.  Additionally, the veteran's 
affect was periodically inappropriate, as he would smile 
broadly while talking about something depressing.  It was 
also noted that the veteran had gotten divorced.  
Nevertheless, his speech was within normal limits, his 
thought processes were logical and tight, and there was no 
gross impairment of memory.  Furthermore, no delusional 
material was elicited, and the veteran denied any suicidal or 
homicidal ideation.  The veteran's insight and judgment were 
adequate.  

The examiner diagnosed the veteran with depressive disorder 
in arrest and assigned a GAF of 52, which was considerably 
lower than the GAF of 71 that the veteran had received in 
1998.  A GAF rating between 51 and 60 is assigned when an 
individual presents either moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks); 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with co-workers).  
This GAF continued to be assigned in subsequent treatment 
sessions; and, as the VA examination was the first occasion 
this was assigned, this date must serve as the effective date 
for the 30 percent rating.  Nevertheless, the evidence fails 
to show that a rating in excess of 30 percent was warranted 
prior to August 2003.

As was noted at the December 2001 VA examination, the veteran 
continued to work at the post office as he had for the past 
seven years; and he regularly attended church.

In February 2002, the veteran was assigned a GAF of 31 after 
a VA outpatient treatment session, which has been argued 
warranted an increased rating.  However, this score was not 
supported by the medical evidence shown by the treatment 
report, and the VA doctor who conducted the evaluation 
subsequently amended the report, deleting the GAF score.  
Therefore, the Board concludes that the GAF score of 31 was 
not indicative of an overall deterioration of the veteran's 
condition.  

In this regard, it is noted that the evaluation session in 
question involved both a medical student and a doctor, and 
the initial report appears to have been prepared by the 
medical student and not by the doctor.  From a review of the 
findings at the session, it is unclear what symptoms would 
have warranted a GAF score as low as 31.

A GAF score between 31 and 40 is assigned when an individual 
presents either some impairment in reality testing or 
communication (e.g., speech is at time illogical, obscure or 
irrelevant); or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friend, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home and is failing in school).

At this treatment session, the veteran was well groomed, 
neatly dressed, and without agitation; his speech was intact 
without any aphasia or dysarthria, or any volume increase or 
decrease; his judgment and insight were intact; and the 
veteran was logical and coherent.  Furthermore, there were no 
suicidal or homicidal ideations, or audio or visual 
hallucinations or delusions detected.  While the veteran 
voiced frustration, was fidgety, and did not maintain eye 
contact, these symptoms alone are hardly indicative of 
impairment in reality testing, and there was no indication 
what the major impairments might have been in other areas 
that would warrant such a low GAF evaluation.  

The doctor who participated in the evaluation later edited 
the report, changing it to indicate that the veteran made 
good eye contact, and deleting the fidgety comment and the 
GAF score.

Subsequently, in March 2002, the veteran was assigned a GAF 
of 51, which is consistent with the GAF scores he had 
received prior to his December 2001 VA examination.  

In March 2002, the veteran reported a significant decrease in 
depressive symptoms following the start of anti-depressant 
medication two months earlier, although he continued to have 
some feelings of depression.  It was noted that in his 
leisure time the veteran worked out regularly and spent time 
with his children.  The veteran was noted to have a mildly 
depressed mood.  At the treatment session, the veteran was 
appropriately dressed and groomed.  He had no unusual 
mannerisms.  His mood was "pretty good" his affect was 
appropriate and stable.  There were no speech problems and 
the veteran denied any suicidal or homicidal ideations.  The 
veteran's symptoms included a mildly depressed mood, 
decreased sleep, and difficulty concentrating at work.  It 
was noted that the veteran had dissatisfaction with work.

The veteran underwent a VA vocational evaluation in June 2002 
at which it was noted that he was torn between whether he 
could do something vocationally versus feeling that he was 
too severely limited to do anything at all.  The psychologist 
found that there were no significant physical barriers to 
either vocational rehabilitation or to continued employment.  
However, the psychologist found (in August 2002) that the 
testing reflected significant perceived/felt psychological 
discomfort and were suggestive of substantial depression.  
The psychologist opined that the veteran's depression and 
psychological problems were a significant employment 
handicap, but were not totally disabling vocationally.

In July 2002, the postal service determined that the veteran 
was no longer compatible with working at the post office on 
account of his depression, anxiety, stomach problems, and 
stress.  However, while the veteran ceased working at the 
post office, he reported in July 2002 that he had been 
working as an assistant minister at his church since leaving 
the post office.  It was also noted that the veteran was 
approved for a vocational rehabilitation grant to pursue a 4 
year theology degree.  As such, while the veteran changed 
occupations, this was not necessarily an indication that his 
depressive disorder had worsened; and subsequent treatment 
records indicate that the veteran did in fact enroll in 
theology classes, and in May 2003 it was noted that he had 
completed a semester of school.

In August 2002, the veteran reported that he was seeing his 
children every other weekend.  His speech was normal, his 
mood was ok, his attitude was good, his thought processes 
were logical, and his judgment and insight were good.  The 
veteran denied any suicidal or homicidal ideations.  The 
veteran was assessed with major depressive disorder that was 
found to be mild and which had improved with medication.  The 
veteran was given a GAF of 51.

In September 2002, it was noted that the veteran had been 
doing very well for two months, as his depression had moved 
to mild and then to remission.  The veteran's only remaining 
complaint was difficulty sleeping due to back pain. The 
veteran did have a number of complaints about the VA system 
in his quest for medical retirement.  The veteran's GAF score 
was increased to 61. 

A rating between 61 and 70 is assigned when an individual 
presents either some mild symptoms (e.g., depressed mood and 
mild insomnia); or some difficulty in social, occupational or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.

In April 2003, the veteran discussed his frustrations with 
his appeal, and he indicated that his health had affected his 
ability to focus on school work.  It was noted that the 
veteran was more depressed than his last session.

In May 2003, it was noted that the veteran had completed a 
semester of school, and that he had been coping relatively 
well since his last session.  His depression was found to be 
moderate.  

The veteran was more tense at his June visit, but was calmer 
and less depressed in July 2003.  

As such, prior to August 2003, the evidence fails to show 
that the veteran's ability to establish or maintain effective 
or favorable relationships with people was considerably 
impaired; or that his reliability, flexibility and efficiency 
levels were so reduced by his depression as to result in 
considerable industrial impairment.  

Although the veteran left his job at the post office, he 
worked at his church as an assistant minister, and he 
enrolled in school with enough initiative to complete at 
least several semesters.  Additionally, the veteran's 
treatment records describe mild symptoms of depression and at 
one treatment session the veteran's depression was even found 
to be in remission.  The veteran's GAF scores also trended up 
slightly reaching 61 in September 2002 which is indicative of 
mild symptomatology.

As such, a rating in excess of 30 percent is not warranted 
prior to August 2003 under the old criteria.

A rating in excess of 30 percent is similarly not warranted 
prior to August 2003 under the revised criteria either, as 
the veteran lacks the symptomatology associated with such a 
rating.  The treatment records consistently demonstrate that 
the veteran's speech was within normal limits, he did not 
demonstrate panic attacks, and he even completed a semester 
of school which is indicative of an intact memory.  
Additionally, while the veteran became more of a loner, he 
nevertheless visited with his children every other weekend 
establishing his ability to maintain a relationship.  As 
such, a rating in excess of 30 percent is not warranted under 
either the old or revised criteria prior to August 2003.

Rating in excess of 70 percent 

In September 2004, the RO assigned a 70 percent rating for 
the veteran's depressive disorder, making it effective in 
August 2003 (the date of a document the RO construed as a 
claim for an increase).  Treatment records dated in November 
2003, however, show the veteran was assigned a GAF of 61, 
reflecting his depressive disorder was considered to be 
moderate.

In December 2003, the veteran underwent a VA examination at 
which he reported that he had been very depressed every day 
for the past year and only enjoyed being by himself.  
Nevertheless, the veteran's speech was within normal limits, 
and his affect was appropriate with regard to content.  His 
insight was adequate and he denied any suicidal or homicidal 
ideations.  The examiner diagnosed the veteran with 
depression and assigned a GAF of 50, but he opined that the 
veteran did not provide evidence of unemployability based on 
his depression.

A rating between 41 and 50 is assigned when an individual 
presents either serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting); or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).

The veteran underwent a Persian Gulf War Study in January 
2004, which included a psychiatric evaluation.  The veteran 
was cooperative, and alert and oriented to person, place, and 
time.  The veteran's thought processes were logical and 
coherent and he responded to questions appropriately.  The 
veteran described his mood as irritable.  It was noted that 
the veteran largely used avoidance strategies and would 
withdraw to his home to relax and separate himself from 
things which annoyed him.

In January 2004, the veteran reported finishing the semester 
pretty well, but he was more tired than the past session and 
the doctor indicated that the veteran's depression was 
severe.  In February 2004, the depression was again noted to 
be severe, and the veteran indicated that his faith was 
keeping him from doing foolish things.

The veteran underwent a VA examination in April 2004 at which 
he reported not doing well lately.  He described sleeping a 
lot, becoming easily irritated, and having a diminished 
appetite.  The veteran stated that he spent most of his time 
at home, but would occasionally visit his brother and sister.  
The veteran appeared lethargic and eye contact was limited.  
The veteran's thought processes and associations were logical 
and tight and no loosening was noted.  The veteran was 
oriented to person, place, and time.  His insight and 
judgment were adequate and the veteran denied suicidal or 
homicidal ideations.  The examiner diagnosed the veteran with 
depressive disorder and assigned a GAF of 48.

In September 2004, the veteran underwent another VA 
examination at which the doctor opined that the veteran's 
tendency to focus on his physical problems and his 
depression, along with his general level or frustration would 
make it difficult for him to function effectively at work. 

As such, while the treatment records do not fully address the 
veteran's symptomatology around August 2003, it is clear that 
his depression related symptoms did begin to increase as 
doctors began using terms such as serious and severe to 
describe them as opposed to mild or moderate.  Similarly, the 
veteran's GAF scores declined from 61 in November 2003 to 50 
in December 2003, and then to 48 in April 2004.  Accordingly, 
the veteran met the requirements for a 70 percent rating, as 
the RO assigned.  

Nevertheless, a treatment record from January 2006 notes that 
the veteran remarried in 2004 and began living with his wife 
and 10 month old baby.  It was also noted that the veteran 
was a minister at a local Baptist church.  He denied suicidal 
ideation, was logical and coherent, his speech was normal, 
eye contact was fair, his attire and hygiene were good and he 
was alert and oriented to person, place, and time.  Thus, 
while the veteran's employability was questioned in September 
2004, the evidence shows that he was still working as a 
minister more than a year later.

In March 2007, the veteran was examined for VA purposes, at 
which he indicated that he was not doing too well as he was 
having problems with sleeping and with his memory.  He 
indicated that he was depressed about the things he could not 
do.  He denied any suicidal ideation, although he reported 
wishing he were dead.  The veteran indicated that he had been 
married for 3 years, but the relationship struggled at times 
because of his irritability.  The veteran made virtually no 
eye contact, but his speech was normal.  His mood was 
depressed and his affect was appropriate.  The veteran's 
thought processes were somewhat slow, but were otherwise 
logical and tight and no confusion was noted.  Some memory 
impairment was noted and the veteran reported social 
isolation.  The examiner indicated that the veteran's 
depression was severe, and he stated that his depression 
precluded employment.  However, the examiner did not find 
evidence that the veteran's depression precluded activities 
of daily living.  The veteran was assigned a GAF of 45.

Given the fact that the examiner found that the veteran's 
depression rendered him unemployable, the veteran meets the 
criteria for a 100 percent rating for depression under the 
old rating criteria as of the date of the examination.  
However, this examination marked the first time that a 
medical professional found the veteran to be demonstrably 
unable to obtain or retain employment as a result of his 
service connected depression and therefore it is the earliest 
date that the veteran met the rating criteria in effect prior 
to 1996.  It has been considered whether the veteran met the 
criteria for a total disability rating under the new 
criteria.  However, at no time since 1996 has the medical 
evidence shown that the veteran's impairment has produced 
total social and industrial impairment.  While the veteran 
stopped working at the post office a number of years earlier, 
he still began working as a minister and he enrolled in 
theology classes with VA's assistance.  It is also noted that 
the veteran was clearly not totally socially isolated as he 
married a woman during this period despite essentially 
proclaiming himself totally withdrawn and isolated from 
society.  

As such, a 100 percent rating is assigned as of March 26, 
2007, but no earlier.  

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was completed by a 
letter dated in April 2004, which informed the veteran of all 
of the elements required by the Pelegrini II Court as stated 
above.  

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, 
the veteran's claim was readjudicated following completion of 
the notice requirements.

VA and private treatment records have been obtained.  The 
veteran was also provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran was offered the opportunity to 
testify at a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A 100 percent rating is granted for a major depressive 
disorder as of March 26, 2007, subject to the laws and 
regulations governing the award of monetary benefits.

Ratings in excess of 70 percent from August 2003 to March 
2007; in excess of 30 percent from December 2001 to August 
2003, and in excess of 10 percent from June 1995 to December 
2001, are denied. 


REMAND

The veteran's case has been returned to the Board after for 
compliance with a joint motion for remand (joint motion).  

In its April 2006 decision (which was vacated by the Court), 
the Board concluded that it was not important to make the 
determination as to whether the veteran's pes planus was 
congenital or acquired (it is noted that a VA examination in 
2003 indicated that it was congenital, while a VA treatment 
record in November indicated that the veteran had pronated 
feet that were "likely acquired"), because service 
connection was not warranted under either theory.  

However, the joint motion found that a determination had not 
been made as to whether the veteran's pes planus was either 
congenital or acquired; and if it was congenital whether pes 
planus should be considered a "defect" or a "disease."  
The joint motion also asserted that no discussion had been 
conducted as to whether a medical examination was warranted. 

In rating a static foot deformity, the regulations direct 
that an initial distinction must be made as to whether the 
foot condition is a congenital or an acquired condition.  
38 C.F.R. § 4.57.

A congenital foot condition is defined as having depression 
of the arch, but no evidence of abnormal callosities, areas 
of pressure, strain or demonstrable tenderness.  Id.
 
With regard to the acquired condition, the regulations 
provide that depression of the longitudinal arch, or the 
degree of depression, is not the essential feature; rather, 
the attention should be given to anatomical changes, as 
compared to normal, in the relationship of the foot and leg, 
particularly to the inward rotation of the superior portion 
of the os calcis, medial deviation of the insertion of the 
Achilles tendon, the medial tilting of the upper border of 
the astragalus.  This is an unfavorable mechanical 
relationship of the parts.  A plumb line dropped from the 
middle of the patella falls inside of the normal point.  The 
forepart of the foot is abducted, and the foot everted.  The 
plantar surface of the foot is painful and shows demonstrable 
tenderness, and manipulation of the foot produces spasm of 
the Achilles tendon, peroneal spasm due to adhesion about the 
peroneal sheaths, and other evidence of pain and limited 
motion.  The symptoms should be apparent without regard to 
exercise.  In severe cases there is gaping of bones on the 
inner border of the foot, and rigid valgus position with loss 
of the power of inversion and adduction. Exercise with 
undeveloped or unbalanced musculature, producing chronic 
irritation, can be an aggravating factor.  Id.

If a foot disability is classified as congenital, it must 
then be determined whether the condition is a defect or a 
disease.

"Disease" has been broadly defined as any deviation from or 
interruption of the normal structure or function of any part, 
organ, or system of the body that is manifested by a 
characteristic set of symptoms and signs and whose etiology, 
pathology, and prognosis may be known or unknown.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 385 (26th Ed.1974).  In case 
law, the word has been variously defined as (for example) a 
morbid condition of the body or of some organ or part; an 
illness; a sickness.  See VAOPGPREC 82-90 (July 18, 1990).

"Defects" are definable as structural or inherent 
abnormalities or conditions which are more or less stationary 
in nature.  See VAOPGPREC 82-90 (July 18, 1990).

The veteran filed a claim of entitlement to service 
connection for pes planus in August 2002 after a provisional 
diagnosis of flat feet was rendered in June 2002.

Service medical records show that the veteran denied having 
any foot trouble in January 1985 and again in September 1986; 
and physicals in January 1985 and September 1986 found the 
veteran's feet to be normal.  A treatment record from June 
1988 noted pes planus, but no treatment was recommended and 
no follow-up was provided.  The veteran again denied having 
any foot trouble in May 1992 and his separation physical in 
May 1992 found his feet to be normal.

X-rays in January 2003 showed pes planus.  In March 2003, the 
veteran underwent a VA examination at which it was noted that 
the veteran was known to have had flat feet all of his life.  
The veteran was diagnosed with congenital pes planus.  
However, the veteran denied ever having problems with flat 
feet prior to enlisting in the military; and, in March 2005, 
he asserted that his pes planus was caused by the continual 
wear of combat boots.  

Given the directives of the joint motion, a remand is 
necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination of his feet.  The examiner 
should be provided with the veteran's 
claims file.  Any opinions should be 
supported by a complete rationale.  The 
examiner should address the following 
questions:
>	Is the veteran's pes planus a 
congenital condition or an acquired 
condition consistent with 38 C.F.R. 
§ 4.57 (as provided above);
o	If it is determined that the 
veteran's pes planus is a 
congenital condition, the 
examiner should determine 
whether pes planus should be 
considered a disease or a defect 
(as defined above);
o	If it is determined that the 
veteran's pes planus is an 
acquired condition, the examiner 
should determine whether it is 
as likely as not (50 percent or 
greater) that the veteran's pes 
planus was either caused by or 
began during his military 
service.

2.   The RO should then re-adjudicate the 
veteran's claim for service connection for 
pes planus.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


